Citation Nr: 0709405	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for right 
radial nerve neuropathy, secondary to a fracture of the right 
humerus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable disability 
evaluation for a scar of the right upper extremity.

3.  Entitlement to an initial compensable disability 
evaluation for a fracture of the right humerus.

4.  Entitlement to service connection for a muscle injury of 
the right arm.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

A review of the claims file shows that the RO obtained some 
of the veteran's treatment records from the VA Medical Center 
(VAMC) in Leavenworth, Kansas and Topeka, Kansas, dated in 
December 2003, January 2004, and May 2005.  But it is unclear 
whether additional records need to be obtained.  In written 
statements, the veteran indicated that he had received 
treatment for his disorders at the VAMC, but did not provide 
any dates.  However, neither the available treatment records 
nor a review of the claims file confirms whether the veteran 
sought treatment prior to December 2003 or since May 2005.  
If the RO did make a reasonable effort to obtain all of the 
veteran's VA medical treatment records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for an award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain complete records of the 
veteran's treatment at the VAMCs in 
Leavenworth, Kansas and Topeka, Kansas 
from July 2002 to the present but that 
are not already of record.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and SSOC, in November 
2005, and readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



